DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Amendment
The amendment filed 02/18/2021 has been entered. Claims 1-5, 8-26, 29-47 and 50-63 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection previously set forth in the Final Office Action mailed 11/18/2020.

Response to Arguments
Applicant’s arguments, filed 02/18/2021, with respect to the rejections of claims 1, 22 and 43 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Power et al. (US Pub. 2004/0057570) in view of Ramanujam et al. (US Pub. 2013/0288722) and further in view of Harasimiuk et al. (US Pub. 2016/0036973).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 13, 22-26, 31, 34, 43-47, 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. (US Pub. 2004/0057570) in view of Ramanujam et al. (US Pub. 2013/0288722) and further in view of Harasimiuk et al. (US Pub. 2016/0036973).
As per claim 1, Power teaches a system for prioritizing electronic communications, the system comprising: 
a communication processing system [Fig. 1, an automatic call distribution or automatic contact distribution system (ACD) 16] comprising one or more hardware processors [paragraph 0018, “The ACD 16 may include hardware … may include a main memory 40, a central processing unit 44”], the communication processing system maintaining a queue of electronic communications [Fig. 1, paragraph 0014, “The ACD 16 may process both voice-dialog communications or transactions, as well as non-voice dialog communications and transactions”; paragraph 0023, “Once the call appearance to the ACD 16 has been made, the ACD can queue and track the non-voice dialog communication”]; and 
[Fig. 1, the communication processor 56] in communication with the communication processing system, the lead scoring service comprising one or more hardware processors [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled by the ACD 16 or by the communication processor 56 … the calls received by the ACD 16 may be first routed to the communication processor 56”], the system being programmed to perform operations comprising: 
receiving, by the lead scoring service, an indication of a first incoming electronic communication received by the communications processing system [Fig. 1, paragraph 0029, “the calls received by the ACD 16 may be first routed to the communication processor 56”; abstract, receiving a call from the communication network (an indication of the call can be a ringing)]; 
determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0034, “all voice-based calls receive the highest priority. In most situations, this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately”; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”; It can be understood that the incoming communication types are determined, if the communication is the telephone call, the system preforms an immediately service/evaluation]; 
obtaining, by the lead scoring service, metadata that characterizes the first incoming electronic communication [abstract, determining a contact evaluation parameter associated with the call]; 
performing, by the lead scoring service, the quick evaluation of the first incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0057, “implements the specific evaluation of the priority level”], the performing of the quick evaluation comprising: 
generating, by the lead scoring service, a score for the first incoming electronic communication using the scoring model [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; abstract, generating a priority value corresponding to the call using one or more rules; Claim 29, “means for applying one or more selected business rules to the contact evaluation parameter to generate a priority value corresponding to the call”], the generating based on a propensity of the first incoming electronic communication to result in a purchase and a value of the purchase [paragraph 0050, priority of the incoming call may be based on the amount of dollar volume or purchase order volume associated with the caller, if the caller has purchased over $2000 in goods or services within a predetermined period of time, that incoming call is assigned a high priority value]; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 15/202,970Dkt: 2185.010US1Filing Date: July 6, 2016  
receiving, by the lead scoring service, an indication of a second incoming electronic communication [Fig. 1, paragraph 0029, “the calls received by the ACD 16 may be first routed to the communication processor 56”; paragraph 0020, “receives email, chat room dialog, facsimile, instant message, Internet communication, and the like from a communication processor server”]; 
obtaining, by the lead scoring service, metadata that characterizes the second incoming electronic communication [abstract, determining a contact evaluation parameter associated with the call; paragraph 0016, “the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)”]; 
determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication [paragraph 0034, “all voice-based calls receive the highest priority. In most situations, this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately”; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”; It can be understood that the incoming communication types are determined, if the communication is an email, text message … (text-based communication), the system determines not to provide service/evaluation immediately, and apply a specific evaluation on the priority level when implementing the service]; 
performing, by the lead scoring service, the comprehensive evaluation of the second incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”], the performing of the comprehensive evaluation comprising: 
identifying, by the lead scoring service, a user associated with the second incoming electronic communication [paragraph 0048, “the caller’s name is obtained”; paragraph 0016, the term "caller'' as used herein does not necessarily mean that the contact or person using the telephone … the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)];  
accessing, by the lead scoring service, lead information [the caller account history information] corresponding to the user associated with the second incoming electronic communication [paragraph 0050, “the caller's account history may be obtained from the database”; paragraph 0052, “information corresponding to the caller and the caller's transaction history. For example, the database 100 may contain information relating to product identification, sales order history, sales volume of ordered merchandise, dollar value of ordered merchandise, customer payment history, etc.”; paragraph 0016, the term "caller'' as used herein does not necessarily mean that the contact or person using the telephone … the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)];
[abstract, generating a priority value corresponding to the call using one or more rules; Claim 29, “means for applying one or more selected business rules to the contact evaluation parameter to generate a priority value corresponding to the call”], the metadata that characterizes the second incoming electronic communication [paragraph 0050, priority of the incoming call may be based on the amount of dollar volume or purchase order volume associated with the caller, if the caller has purchased over $2000 in goods or services within a predetermined period of time, that incoming call is assigned a high priority value], and the leadAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 15/202,970Dkt: 2185.010US1 Filing Date: July 6, 2016information corresponding to the user associated with the second incoming electronic communication [paragraph 0050, “the caller's account history may be obtained from the database”; paragraph 0052, “information corresponding to the caller and the caller's transaction history. For example, the database 100 may contain information relating to product identification, sales order history, sales volume of ordered merchandise, dollar value of ordered merchandise, customer payment history, etc., assign priority values depending upon the magnitude or value of such information”].  
Power does not teach
determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a first available capacity of the lead scoring service when the first incoming call is received (emphasis added); 
applying, by the lead scoring service, machine learning to the metadata to generate a plurality of scoring models; 
selecting, by the lead scoring service, a scoring model for the first incoming electronic communication from the plurality of scoring models, the selecting based on at least one characteristic of the first incoming electronic communication;

determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication, the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity (emphasis added); 
selecting, by the lead scoring service, a scoring model for the second incoming electronic communication from the plurality of scoring models; and 
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication.  
Ramanujam teaches 
applying, by the lead scoring service, machine learning to the metadata to generate a plurality of scoring models [Fig. 5, abstract, “determining a priority level for the message, based on the extracted one or more features, using a model that relates the extracted one or more features”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”; paragraphs 0009-0010, “generating the model associated with the user may include one or more of generating a linear regression model, generating a Support Vector Machines model, generating a least median squares regression model, or generating a k-nearest neighbor regression model … generating the model associated with the user may include generating at least two models”; paragraph 0099, “Model generator 560 may use one or more models 562 to generate weights for the features that are to be used in determining a priority level for a message”; Since Power teaches the processing and handling of the calls is handled by the communication processor 56 (the leading scoring service), and Ramanujam teaches generating the scoring models using machine learning, thus the combination of Power and Ramanujam read on the claim limitation]; 
selecting, by the lead scoring service, a scoring model for the first incoming electronic communication from the plurality of scoring models, the selecting based on at least one characteristic of the first incoming electronic communication [paragraphs 0010, 0012, “generating the model associated with the user may include generating at least two models … include generating a first model for a first type of message”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”]; 
selecting, by the lead scoring service, a scoring model for the second incoming electronic communication from the plurality of scoring models [Fig. 5, paragraph 0012, “generating a second model for a second type of message … and using the generated second model to determine a priority level for a particular second type of message received by the mobile communication device”; Since Power teaches the processing and handling of the calls is handled by the communication processor 56 (the leading scoring service), and Ramanujam teaches generating a second model for a second type of message, thus the combination of Power and Ramanujam read on the claim limitation]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of selecting a scoring model for the incoming electronic communication from the plurality of scoring models, and selecting a scoring model for the second incoming electronic communication of Ramanujam into the method of prioritizing electronic 
Power (as modified) further teaches [“voice-based calls receive the highest priority … this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately” (Power, 0034); “the agent may have several calls simultaneously pending … multiple callers pending on "hold,"” (Power, 0027)]. However,
Power and Ramanujam do not teach
determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a first available capacity of the lead scoring service when the first incoming call is received (emphasis added); 
inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication; 
determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication, the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity (emphasis added);
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication.  
Harasimiuk teaches
determining, by the lead scoring service [a call handling platform], to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a [abstract, “A call handling platform receives a call placed by a caller” … the platform computes a social network influence score for the caller; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “When agents become available, a call at the head of the queue is removed from the queue and routed to a suitable agent who is available … For example, a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score. Accordingly, the first call may be handled by a human agent earlier compared to the second call”; It can be seen that, when a call is received, the call handling platform, based on the available capacity (0% in this case, because the agents are not available to handle the call), determines to perform a quick evaluation by computing influence score (higher score in this case) of the call, determining that the call will be handled early by a first available agent based on the score and placing the first call at the head in the queue. So for example, if the communication system has 10 agents who are handling the incoming calls, a first available agent will handle the call (first call) with higher computed score]; 
inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication [abstract, “A call handling platform receives a call placed by a caller” … the platform computes a social network influence score for the caller; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”]; 
determining, by the lead scoring service [a call handling platform], to perform a comprehensive evaluation of the second incoming electronic communication [paragraph 0011, “receive a second call placed by the caller”], the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity [paragraph 0011, “The call handling platform may receive a second call placed by the caller … compute a social network influence score for the caller”; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “When agents become available, a call at the head of the queue is removed from the queue and routed to a suitable agent who is available … For example, a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score. Accordingly, the first call may be handled by a human agent earlier compared to the second call”; It can be seen that, when the second call is received, the call handling platform, based on the available capacity (0% because the agents are not available to handle the call or even 10% or 20% if one or two (out of 10 for example) agents are available), determines that the second call will be handled later after the available agent(s) handled the first call (with higher score). For example, if the communication system has 10 agents who are handling the incoming calls, the first available agent will handle the call with higher computed score (first call), the second call will not be processed until the available capacity is at least 20% (at least 2 agents become available), the system determines to perform a comprehensive evaluation by computing influence score (lower score in this case) of the second call, the system places the second call in the queue at the position behind the first call to process later, and therefore, the second available capacity (0%-20%) is greater than the first available capacity 0% (in this example)]; 
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication [paragraph 0005, “the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of determining to perform a quick evaluation, or to perform a comprehensive evaluation based on the available capacity, and placing the calls into the queue at the positions based on the scores of Harasimiuk into the method of prioritizing electronic communications of Power. Doing so would help routing the calls to the available agents according to the positions (priority level) of the calls in the queue (Harasimiuk, 0047).

As per claim 2, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power further teaches 
the metadata comprises a caller identifier [the area code] and the operations further comprise mapping the caller identifier to a location [paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority."”; paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call. For example, the area code of the incoming call obtained from the ANI field may be used to identify the general geographical location of the caller”].

As per claim 3, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power further teaches 
the score is based on a recipient identifier [paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call. For example, the area code of the incoming call obtained from the ANI field may be used to identify the general geographical location of the caller”; paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority.", In this situation, all incoming calls from a particular geographical location (corresponding to the identifier/area code) may be given high priority”].  

As per claim 4, Power, Ramanujam and Harasimiuk teach the system of claim 3.
Power further teaches 
the recipient identifier is a telephone number called, an email address, or an Internet Protocol address [paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority."”; paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call”; It can be understood that ANI is a service that provides the receiver of a telephone call with the number of the calling phone].

As per claim 5, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power further teaches 
[paragraph 0050, high priority value (or low priority value)] and the score type is based on a type of the first incoming electronic communication, a machine learning model, or a set of statistical features [abstract, generating a priority value corresponding to the call; paragraph 0050, the incoming call is assigned a high priority value when the incoming call relates to purchasing in goods and services (type of the telephone call)].  

As per claim 8, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Harasimiuk further teaches 
the score is based on an estimated revenue, an estimated profit, an estimated profit margin, or a probability of selecting a specified product type [paragraph 0160, “If the customer's positive feedback influences other social network users, who reads the customer's posts, to purchase the particular product or service, then the value of the "Influence" parameter may be high. On the other hand, if the customer's positive feedback does not influence other social network users to purchase the particular product or service, then the value of the "Influence" parameter may be low”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the score is based on an estimated revenue, an estimated profit of Harasimiuk into the method of prioritizing a telephone call of Power. Doing so would help measuring level of impact of activity of the caller in the social media network to determine priority for handling the customer's call (Harasimiuk, 0003).

As per claim 10, Power, Ramanujam and Harasimiuk teach the system of claim 2.
Power further teaches
[paragraph 0039, “all incoming calls from a particular geographical location may be given high priority. Perhaps all calls, whether text-based or voice-based, originating from Washington, D.C., may receive a higher priority value”].  

As per claim 13, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Ramanujam further teaches 
the scoring model is a linear model, a logistic model, a random forest model, or a support vector machine model [Fig. 5, abstract, “determining a priority level for the message, based on the extracted one or more features, using a model that relates the extracted one or more features”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”; paragraphs 0009-0010, “generating the model associated with the user may include one or more of generating a linear regression model, generating a Support Vector Machines model, generating a least median squares regression model, or generating a k-nearest neighbor regression model … generating the model associated with the user may include generating at least two models”; paragraph 0099, “Model generator 560 may use one or more models 562 to generate weights for the features that are to be used in determining a priority level for a message”]; 
claim 13 is rejected using the same rationale as claim 1.

As per claim 22, Power teaches a computer-implemented method for prioritizing electronic communications, the method comprising: 
receiving, by the lead scoring service, an indication of a first incoming electronic communication received by the communications processing system [Fig. 1, paragraph 0029, “the calls received by the ACD 16 may be first routed to the communication processor 56”; abstract, receiving a call from the communication network (an indication of the call can be a ringing)], the lead scoring service [Fig. 1, the communication processor 56] comprising one or more hardware processors [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled by the ACD 16 or by the communication processor 56 … the calls received by the ACD 16 may be first routed to the communication processor 56”]; 
 determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0034, “all voice-based calls receive the highest priority. In most situations, this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately”; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”; It can be understood that the incoming communication types are determined, if the communication is the telephone call, the system preforms an immediately service/evaluation]; 
obtaining, by the lead scoring service, metadata that characterizes the first incoming electronic communication [abstract, determining a contact evaluation parameter associated with the call]; 
performing, by the lead scoring service, the quick evaluation of the first incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0057, “implements the specific evaluation of the priority level”], the performing of the quick evaluation comprising: 
generating, by the lead scoring service, a score for the first incoming electronic communication using the scoring model [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; abstract, generating a priority value corresponding to the call using one or more rules; Claim 29, “means for applying one or more selected business rules to the contact evaluation parameter to generate a priority value corresponding to the call”], the generating based on a propensity of the first incoming electronic communication to result in a purchase and a value of the purchase [paragraph 0050, priority of the incoming call may be based on the amount of dollar volume or purchase order volume associated with the caller, if the caller has purchased over $2000 in goods or services within a predetermined period of time, that incoming call is assigned a high priority value];
the queue of electronic communications being maintained by the communications processing system Fig. 1, paragraph 0014, “The ACD 16 may process both voice-dialog communications or transactions, as well as non-voice dialog communications and transactions”; paragraph 0023, “Once the call appearance to the ACD 16 has been made, the ACD can queue and track the non-voice dialog communication”, the communications processing system comprising at least one processor [paragraph 0018, “The ACD 16 may include hardware … may include a main memory 40, a central processing unit 44”]and being in communication with the lead scoring service [Fig. 1]; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 7 Application Number: 15/202,970Dkt: 2185.010US1 Filing Date: July 6, 2016   AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 15/202,970Dkt: 2185.010US1Filing Date: July 6, 2016  
receiving, by the lead scoring service, an indication of a second incoming electronic communication [Fig. 1, paragraph 0029, “the calls received by the ACD 16 may be first routed to the communication processor 56”; paragraph 0020, “receives email, chat room dialog, facsimile, instant message, Internet communication, and the like from a communication processor server”]; 
obtaining, by the lead scoring service, metadata that characterizes the second incoming electronic communication [abstract, determining a contact evaluation parameter associated with the call; paragraph 0016, “the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)”]; 
Power does not teach
[paragraph 0034, “all voice-based calls receive the highest priority. In most situations, this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately”; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”; It can be understood that the incoming communication types are determined, if the communication is an email, text message … (text-based communication), the system determines not to provide service/evaluation immediately, and apply a specific evaluation on the priority level when implementing the service]; 
performing, by the lead scoring service, the comprehensive evaluation of the second incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”], the performing of the comprehensive evaluation comprising: 
identifying, by the lead scoring service, a user associated with the second incoming electronic communication [paragraph 0048, “the caller’s name is obtained”; paragraph 0016, the term "caller'' as used herein does not necessarily mean that the contact or person using the telephone … the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)];  
accessing, by the lead scoring service, lead information [the caller account history information] corresponding to the user associated with the second incoming electronic communication [paragraph 0050, “the caller's account history may be obtained from the database”; paragraph 0052, “information corresponding to the caller and the caller's transaction history. For example, the database 100 may contain information relating to product identification, sales order history, sales volume of ordered merchandise, dollar value of ordered merchandise, customer payment history, etc.”; paragraph 0016, the term "caller'' as used herein does not necessarily mean that the contact or person using the telephone … the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)];
generating, by the lead scoring service, a score for the second incoming electronic communication using the scoring model [abstract, generating a priority value corresponding to the call using one or more rules; Claim 29, “means for applying one or more selected business rules to the contact evaluation parameter to generate a priority value corresponding to the call”], the metadata that characterizes the second incoming electronic communication [paragraph 0050, priority of the incoming call may be based on the amount of dollar volume or purchase order volume associated with the caller, if the caller has purchased over $2000 in goods or services within a predetermined period of time, that incoming call is assigned a high priority value], and the leadAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 15/202,970Dkt: 2185.010US1 Filing Date: July 6, 2016information corresponding to the user associated with the second incoming electronic communication [paragraph 0050, “the caller's account history may be obtained from the database”; paragraph 0052, “information corresponding to the caller and the caller's transaction history. For example, the database 100 may contain information relating to product identification, sales order history, sales volume of ordered merchandise, dollar value of ordered merchandise, customer payment history, etc., assign priority values depending upon the magnitude or value of such information”].  
Power does not teach
determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a first available capacity of a lead scoring service when the first incoming call is received (emphasis added); 
applying, by the lead scoring service, machine learning to the metadata to generate a plurality of scoring models; 

inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication; 
determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication, the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity (emphasis added); 
selecting, by the lead scoring service, a scoring model for the second incoming electronic communication from the plurality of scoring models; and 
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication.  
Ramanujam teaches 
applying, by the lead scoring service, machine learning to the metadata to generate a plurality of scoring models [Fig. 5, abstract, “determining a priority level for the message, based on the extracted one or more features, using a model that relates the extracted one or more features”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”; paragraphs 0009-0010, “generating the model associated with the user may include one or more of generating a linear regression model, generating a Support Vector Machines model, generating a least median squares regression model, or generating a k-nearest neighbor regression model … generating the model associated with the user may include generating at least two models”; paragraph 0099, “Model generator 560 may use one or more models 562 to generate weights for the features that are to be used in determining a priority level for a message”; Since Power teaches the processing and handling of the calls is handled by the communication processor 56 (the leading scoring service), and Ramanujam teaches generating the scoring models using machine learning, thus the combination of Power and Ramanujam read on the claim limitation]; 
selecting, by the lead scoring service, a scoring model for the first incoming electronic communication from the plurality of scoring models, the selecting based on at least one characteristic of the first incoming electronic communication [paragraphs 0010, 0012, “generating the model associated with the user may include generating at least two models … include generating a first model for a first type of message”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”]; 
selecting, by the lead scoring service, a scoring model for the second incoming electronic communication from the plurality of scoring models [Fig. 5, paragraph 0012, “generating a second model for a second type of message … and using the generated second model to determine a priority level for a particular second type of message received by the mobile communication device”; Since Power teaches the processing and handling of the calls is handled by the communication processor 56 (the leading scoring service), and Ramanujam teaches generating a second model for a second type of message, thus the combination of Power and Ramanujam read on the claim limitation]; 
same rationale as claim 1.
Power (as modified) further teaches [“voice-based calls receive the highest priority … this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately” (Power, 0034); “the agent may have several calls simultaneously pending … multiple callers pending on "hold,"” (Power, 0027)]. However,
Power and Ramanujam do not teach
determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a first available capacity of a lead scoring service when the first incoming call is received (emphasis added); 
inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication; 
determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication, the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity (emphasis added);
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication.  
Harasimiuk teaches
determining, by the lead scoring service [a call handling platform], to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a first available capacity of a lead scoring service when the first incoming call is received [abstract, “A call handling platform receives a call placed by a caller” … the platform computes a social network influence score for the caller; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “When agents become available, a call at the head of the queue is removed from the queue and routed to a suitable agent who is available … For example, a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score. Accordingly, the first call may be handled by a human agent earlier compared to the second call”; It can be seen that, when a call is received, the call handling platform, based on the available capacity (0% in this case, because the agents are not available to handle the call), determines to perform a quick evaluation by computing influence score (higher score in this case) of the call, determining that the call will be handled early by a first available agent based on the score and placing the first call at the head in the queue. So for example, if the communication system has 10 agents who are handling the incoming calls, a first available agent will handle the call (first call) with higher computed score]; 
inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication [abstract, “A call handling platform receives a call placed by a caller” … the platform computes a social network influence score for the caller; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”]; 
[a call handling platform], to perform a comprehensive evaluation of the second incoming electronic communication [paragraph 0011, “receive a second call placed by the caller”], the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity [paragraph 0011, “The call handling platform may receive a second call placed by the caller … compute a social network influence score for the caller”; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “When agents become available, a call at the head of the queue is removed from the queue and routed to a suitable agent who is available … For example, a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score. Accordingly, the first call may be handled by a human agent earlier compared to the second call”; It can be seen that, when the second call is received, the call handling platform, based on the available capacity (0% because the agents are not available to handle the call or even 10% or 20% if one or two (out of 10 for example) agents are available), determines that the second call will be handled later after the available agent(s) handled the first call (with higher score). For example, if the communication system has 10 agents who are handling the incoming calls, the first available agent will handle the call with higher computed score (first call), the second call will not be processed until the available capacity is at least 20% (at least 2 agents become available), the system determines to perform a comprehensive evaluation by computing influence score (lower score in this case) of the second call, the system places the second call in the queue at the position behind the first call to process later, and therefore, the second available capacity (0%-20%) is greater than the first available capacity 0% (in this example)]; 
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication [paragraph 0005, “the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score].  
claim 22 is rejected using the same rationale as claim 1.

As per claim 23, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power further teaches 
the metadata comprises a caller identifier [the area code] and further comprise mapping the caller identifier to a location [paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority."”; paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call. For example, the area code of the incoming call obtained from the ANI field may be used to identify the general geographical location of the caller”].

As per claim 24, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power further teaches 
[paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call. For example, the area code of the incoming call obtained from the ANI field may be used to identify the general geographical location of the caller”; paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority.", In this situation, all incoming calls from a particular geographical location (corresponding to the identifier/area code) may be given high priority”].  

As per claim 25, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 24.
Power further teaches 
the recipient identifier is a telephone number called, an email address, or an Internet Protocol address [paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority."”; paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call”; It can be understood that ANI is a service that provides the receiver of a telephone call with the number of the calling phone].

As per claim 26, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power further teaches 
the score has a score type [paragraph 0050, high priority value (or low priority value)] and the score type is based on a type of the first incoming electronic communication, a machine learning model, or a set of statistical features [abstract, generating a priority value corresponding to the call; paragraph 0050, the incoming call is assigned a high priority value when the incoming call relates to purchasing in goods and services (type of the telephone call)].  

As per claim 29, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Harasimiuk further teaches 
the score is based on an estimated revenue, an estimated profit, an estimated profit margin, or a probability of selecting a specified product type [paragraph 0160, “If the customer's positive feedback influences other social network users, who reads the customer's posts, to purchase the particular product or service, then the value of the "Influence" parameter may be high. On the other hand, if the customer's positive feedback does not influence other social network users to purchase the particular product or service, then the value of the "Influence" parameter may be low”].  
claim 29 is rejected using the same rationale as claim 8.

As per claim 31, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 23.
Power further teaches
the location is identified by a county or a zip code area [paragraph 0039, “all incoming calls from a particular geographical location may be given high priority. Perhaps all calls, whether text-based or voice-based, originating from Washington, D.C., may receive a higher priority value”].  

As per claim 34, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Ramanujam further teaches 
[Fig. 5, abstract, “determining a priority level for the message, based on the extracted one or more features, using a model that relates the extracted one or more features”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”; paragraphs 0009-0010, “generating the model associated with the user may include one or more of generating a linear regression model, generating a Support Vector Machines model, generating a least median squares regression model, or generating a k-nearest neighbor regression model … generating the model associated with the user may include generating at least two models”; paragraph 0099, “Model generator 560 may use one or more models 562 to generate weights for the features that are to be used in determining a priority level for a message”]; 
claim 34 is rejected using the same rationale as claim 1.

As per claim 43, Power teaches a non-transitory machine-readable storage medium [Fig. 2, paragraph 0018, main memory] comprising instructions that, when executed by one or more processors of a machine [Fig. 2, paragraph 0018, CPU], cause the machine to perform operations comprising: 
receiving, by the lead scoring service, an indication of a first incoming electronic communication received by the communications processing system [Fig. 1, paragraph 0029, “the calls received by the ACD 16 may be first routed to the communication processor 56”; abstract, receiving a call from the communication network (an indication of the call can be a ringing)], the lead scoring service [Fig. 1, the communication processor 56] comprising one or more hardware processors [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled by the ACD 16 or by the communication processor 56 … the calls received by the ACD 16 may be first routed to the communication processor 56”]; 
 determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0034, “all voice-based calls receive the highest priority. In most situations, this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately”; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”; It can be understood that the incoming communication types are determined, if the communication is the telephone call, the system preforms an immediately service/evaluation]; 
performing, by the lead scoring service, the quick evaluation of the first incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0057, “implements the specific evaluation of the priority level”], the performing of the quick evaluation comprising: 
obtaining, by the lead scoring service, metadata that characterizes the first incoming electronic communication [abstract, determining a contact evaluation parameter associated with the call]; 
generating, by the lead scoring service, a score for the first incoming electronic communication using the scoring model [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; abstract, generating a priority value corresponding to the call using one or more rules; Claim 29, “means for applying one or more selected business rules to the contact evaluation parameter to generate a priority value corresponding to the call”], the generating based on a propensity of the first incoming electronic communication to result in a purchase and a value of the purchase [paragraph 0050, priority of the incoming call may be based on the amount of dollar volume or purchase order volume associated with the caller, if the caller has purchased over $2000 in goods or services within a predetermined period of time, that incoming call is assigned a high priority value];
the queue of electronic communications being maintained by the communications processing system Fig. 1, paragraph 0014, “The ACD 16 may process both voice-dialog communications or transactions, as well as non-voice dialog communications and transactions”; paragraph 0023, “Once the call appearance to the ACD 16 has been made, the ACD can queue and track the non-voice dialog communication”, the communications processing system comprising at least one processor [paragraph 0018, “The ACD 16 may include hardware … may include a main memory 40, a central processing unit 44”]and being in communication with the lead scoring service [Fig. 1]; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 7 Application Number: 15/202,970Dkt: 2185.010US1 Filing Date: July 6, 2016   AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 15/202,970Dkt: 2185.010US1Filing Date: July 6, 2016  
receiving, by the lead scoring service, an indication of a second incoming electronic communication [Fig. 1, paragraph 0029, “the calls received by the ACD 16 may be first routed to the communication processor 56”; paragraph 0020, “receives email, chat room dialog, facsimile, instant message, Internet communication, and the like from a communication processor server”]; 
obtaining, by the lead scoring service, metadata that characterizes the second incoming electronic communication [abstract, determining a contact evaluation parameter associated with the call; paragraph 0016, “the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)”]; 
Power does not teach
determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication [paragraph 0034, “all voice-based calls receive the highest priority. In most situations, this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately”; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”; It can be understood that the incoming communication types are determined, if the communication is an email, text message … (text-based communication), the system determines not to provide service/evaluation immediately, and apply a specific evaluation on the priority level when implementing the service]; 
performing, by the lead scoring service, the comprehensive evaluation of the second incoming electronic communication [Fig. 1, paragraphs 0028-0029, “the processing and handling of the calls is handled … by the communication processor 56; paragraph 0031, “the agent may service the calls in priority order”; paragraph 0057, “implements the specific evaluation of the priority level”], the performing of the comprehensive evaluation comprising: 
identifying, by the lead scoring service, a user associated with the second incoming electronic communication [paragraph 0048, “the caller’s name is obtained”; paragraph 0016, the term "caller'' as used herein does not necessarily mean that the contact or person using the telephone … the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)];  
accessing, by the lead scoring service, lead information [the caller account history information] corresponding to the user associated with the second incoming electronic communication [paragraph 0050, “the caller's account history may be obtained from the database”; paragraph 0052, “information corresponding to the caller and the caller's transaction history. For example, the database 100 may contain information relating to product identification, sales order history, sales volume of ordered merchandise, dollar value of ordered merchandise, customer payment history, etc.”; paragraph 0016, the term "caller'' as used herein does not necessarily mean that the contact or person using the telephone … the term "call" may be a telephone call, or it may be any other form of communication (emails etc.)];
generating, by the lead scoring service, a score for the second incoming electronic communication using the scoring model [abstract, generating a priority value corresponding to the call using one or more rules; Claim 29, “means for applying one or more selected business rules to the contact evaluation parameter to generate a priority value corresponding to the call”], the metadata that characterizes the second incoming electronic communication [paragraph 0050, priority of the incoming call may be based on the amount of dollar volume or purchase order volume associated with the caller, if the caller has purchased over $2000 in goods or services within a predetermined period of time, that incoming call is assigned a high priority value], and the leadAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 15/202,970Dkt: 2185.010US1 Filing Date: July 6, 2016information corresponding to the user associated with the second incoming electronic communication [paragraph 0050, “the caller's account history may be obtained from the database”; paragraph 0052, “information corresponding to the caller and the caller's transaction history. For example, the database 100 may contain information relating to product identification, sales order history, sales volume of ordered merchandise, dollar value of ordered merchandise, customer payment history, etc., assign priority values depending upon the magnitude or value of such information”].  
Power does not teach
determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a first available capacity of a lead scoring service when the first incoming call is received (emphasis added); 
applying, by the lead scoring service, machine learning to the metadata to generate a plurality of scoring models; 
selecting, by the lead scoring service, a scoring model for the first incoming electronic communication from the plurality of scoring models, the selecting based on at least one characteristic of the first incoming electronic communication;
inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication; 
the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity (emphasis added); 
selecting, by the lead scoring service, a scoring model for the second incoming electronic communication from the plurality of scoring models; and 
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication.  
Ramanujam teaches 
applying, by the lead scoring service, machine learning to the metadata to generate a plurality of scoring models [Fig. 5, abstract, “determining a priority level for the message, based on the extracted one or more features, using a model that relates the extracted one or more features”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”; paragraphs 0009-0010, “generating the model associated with the user may include one or more of generating a linear regression model, generating a Support Vector Machines model, generating a least median squares regression model, or generating a k-nearest neighbor regression model … generating the model associated with the user may include generating at least two models”; paragraph 0099, “Model generator 560 may use one or more models 562 to generate weights for the features that are to be used in determining a priority level for a message”; Since Power teaches the processing and handling of the calls is handled by the communication processor 56 (the leading scoring service), and Ramanujam teaches generating the scoring models using machine learning, thus the combination of Power and Ramanujam read on the claim limitation]; 
selecting, by the lead scoring service, a scoring model for the first incoming electronic communication from the plurality of scoring models, the selecting based on at least one characteristic of the first incoming electronic communication [paragraphs 0010, 0012, “generating the model associated with the user may include generating at least two models … include generating a first model for a first type of message”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”]; 
selecting, by the lead scoring service, a scoring model for the second incoming electronic communication from the plurality of scoring models [Fig. 5, paragraph 0012, “generating a second model for a second type of message … and using the generated second model to determine a priority level for a particular second type of message received by the mobile communication device”; Since Power teaches the processing and handling of the calls is handled by the communication processor 56 (the leading scoring service), and Ramanujam teaches generating a second model for a second type of message, thus the combination of Power and Ramanujam read on the claim limitation]; 
same rationale as claim 1.
Power (as modified) further teaches [“voice-based calls receive the highest priority … this is reasonable because voice-based calls preferably should not be placed on "hold" for prolonged periods of time, whereas text based calls need not be responded to immediately” (Power, 0034); “the agent may have several calls simultaneously pending … multiple callers pending on "hold,"” (Power, 0027)]. However,
Power and Ramanujam do not teach
the determining based at least in part on a first available capacity of a lead scoring service when the first incoming call is received (emphasis added); 
inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication; 
determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication, the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity (emphasis added);
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication.  
Harasimiuk teaches
determining, by the lead scoring service [a call handling platform], to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a first available capacity of a lead scoring service when the first incoming call is received [abstract, “A call handling platform receives a call placed by a caller” … the platform computes a social network influence score for the caller; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “When agents become available, a call at the head of the queue is removed from the queue and routed to a suitable agent who is available … For example, a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score. Accordingly, the first call may be handled by a human agent earlier compared to the second call”; It can be seen that, when a call is received, the call handling platform, based on the available capacity (0% in this case, because the agents are not available to handle the call), determines to perform a quick evaluation by computing influence score (higher score in this case) of the call, determining that the call will be handled early by a first available agent based on the score and placing the first call at the head in the queue. So for example, if the communication system has 10 agents who are handling the incoming calls, a first available agent will handle the call (first call) with higher computed score]; 
inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication [abstract, “A call handling platform receives a call placed by a caller” … the platform computes a social network influence score for the caller; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”]; 
determining, by the lead scoring service [a call handling platform], to perform a comprehensive evaluation of the second incoming electronic communication [paragraph 0011, “receive a second call placed by the caller”], the determining based at least in part on a second available capacity of the lead scoring service when the second incoming electronic communication is received, the second available capacity being greater than the first available capacity [paragraph 0011, “The call handling platform may receive a second call placed by the caller … compute a social network influence score for the caller”; paragraph 0005, “the call handling platform may determine that a human agent is not available at present to handle the call. In response to the determining, the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “When agents become available, a call at the head of the queue is removed from the queue and routed to a suitable agent who is available … For example, a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score. Accordingly, the first call may be handled by a human agent earlier compared to the second call”; It can be seen that, when the second call is received, the call handling platform, based on the available capacity (0% because the agents are not available to handle the call or even 10% or 20% if one or two (out of 10 for example) agents are available), determines that the second call will be handled later after the available agent(s) handled the first call (with higher score). For example, if the communication system has 10 agents who are handling the incoming calls, the first available agent will handle the call with higher computed score (first call), the second call will not be processed until the available capacity is at least 20% (at least 2 agents become available), the system determines to perform a comprehensive evaluation by computing influence score (lower score in this case) of the second call, the system places the second call in the queue at the position behind the first call to process later, and therefore, the second available capacity (0%-20%) is greater than the first available capacity 0% (in this example)]; 
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication [paragraph 0005, “the call handling platform may place the call in a call waiting queue, wherein an order of calls placed in the call waiting queue may be based on social network influence scores of associated callers”; paragraph 0047, “a first call associated with a first customer with a higher social network influence score may be placed ahead in the queue compared to a second call associated with a second customer with a lower social network influence score].  
claim 43 is rejected using the same rationale as claim 1.

As per claim 44, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power further teaches 
the metadata comprises a caller identifier [the area code] and further comprise mapping the caller identifier to a location [paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority."”; paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call. For example, the area code of the incoming call obtained from the ANI field may be used to identify the general geographical location of the caller”].

As per claim 45, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power further teaches 
the score is based on a recipient identifier [paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call. For example, the area code of the incoming call obtained from the ANI field may be used to identify the general geographical location of the caller”; paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority.", In this situation, all incoming calls from a particular geographical location (corresponding to the identifier/area code) may be given high priority”].  

As per claim 46, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 45.
Power further teaches 
the recipient identifier is a telephone number called, an email address, or an Internet Protocol address [paragraph 0039, “the contact evaluation parameter may be directly set to a "geographical priority."”; paragraph 0042, “with respect to the "geographical priority" … the origination of the incoming call may be ascertained from the ANI (automatic number identification) fields associated with the incoming call”; It can be understood that ANI is a service that provides the receiver of a telephone call with the number of the calling phone].

As per claim 47, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power further teaches 
the score has a score type [paragraph 0050, high priority value (or low priority value)] and the score type is based on a type of the first incoming electronic communication, a machine learning model, or a set of statistical features [abstract, generating a priority value corresponding to the call; paragraph 0050, the incoming call is assigned a high priority value when the incoming call relates to purchasing in goods and services (type of the telephone call)].  

As per claim 50, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Harasimiuk further teaches 
[paragraph 0160, “If the customer's positive feedback influences other social network users, who reads the customer's posts, to purchase the particular product or service, then the value of the "Influence" parameter may be high. On the other hand, if the customer's positive feedback does not influence other social network users to purchase the particular product or service, then the value of the "Influence" parameter may be low”].  
claim 50 is rejected using the same rationale as claim 8.

As per claim 52, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 44.
Power further teaches
the location is identified by a county or a zip code area [paragraph 0039, “all incoming calls from a particular geographical location may be given high priority. Perhaps all calls, whether text-based or voice-based, originating from Washington, D.C., may receive a higher priority value”].  

As per claim 55, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Ramanujam further teaches 
the scoring model is a linear model, a logistic model, a random forest model, or a support vector machine model [Fig. 5, abstract, “determining a priority level for the message, based on the extracted one or more features, using a model that relates the extracted one or more features”; paragraph 0002, “generating, by the computer device, a model associated with the user, wherein the model relates the extracted one or more features to a priority level based on the obtained information … and using, by the computer device, the generated model to determine a priority level for a message”; paragraphs 0009-0010, “generating the model associated with the user may include one or more of generating a linear regression model, generating a Support Vector Machines model, generating a least median squares regression model, or generating a k-nearest neighbor regression model … generating the model associated with the user may include generating at least two models”; paragraph 0099, “Model generator 560 may use one or more models 562 to generate weights for the features that are to be used in determining a priority level for a message”]; 
claim 55 is rejected using the same rationale as claim 1.

Claims 9, 30 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. and further in view of Dillon (US Patent 8,799,096).
As per claim 10, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power, Ramanujam and Harasimiuk do not teach
generating the score based on an estimated revenue multiplied by the propensity of the incoming call to result in a purchase.
Dillon teaches
generating the score based on an estimated revenue multiplied by the propensity of the incoming call to result in a purchase [Col. 1, lines 33-37, the recommendations may be ranked using selected scoring criteria to select and prioritize the candidate recommendations by multiplying the profit value and purchase probability for the recommended item; It can be understood that the probability of purchasing a product or service is the same as the propensity of the incoming call to result in a purchase].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process generating the score based on an estimated revenue multiplied by the propensity of the incoming call to result in a purchase of Dillon into the method of 

As per claim 30, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power, Ramanujam and Harasimiuk do not teach
generating the score based on an estimated revenue multiplied by the propensity of the incoming call to result in a purchase.
Dillon teaches
generating the score based on an estimated revenue multiplied by the propensity of the incoming call to result in a purchase [Col. 1, lines 33-37, the recommendations may be ranked using selected scoring criteria to select and prioritize the candidate recommendations by multiplying the profit value and purchase probability for the recommended item; It can be understood that the probability of purchasing a product or service is the same as the propensity of the incoming call to result in a purchase].
claim 30 is rejected using the same rationale as claim 9.

As per claim 51, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power, Ramanujam and Harasimiuk do not teach
generating the score based on an estimated revenue multiplied by the propensity of the incoming call to result in a purchase.
Dillon teaches
[Col. 1, lines 33-37, the recommendations may be ranked using selected scoring criteria to select and prioritize the candidate recommendations by multiplying the profit value and purchase probability for the recommended item; It can be understood that the probability of purchasing a product or service is the same as the propensity of the incoming call to result in a purchase].
claim 51 is rejected using the same rationale as claim 9.

Claims 11, 32 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. and further in view of Rose et al. (US Pub. 2012/0078766).
As per claim 11, Power, Ramanujam and Harasimiuk teach the system of claim 2.
Power further teaches 
the location is associated with a customer [paragraph 0042, identify the general geographical location of the caller].
Power, Ramanujam and Harasimiuk do not teach
the location is associated with a customer whose probability to complete a transaction is greater than a threshold value (emphasis added).
Rose teaches
a customer whose probability to complete a transaction is greater than a threshold value [paragraph 0003, receiving data associated with a customer, calculating a probability of purchase for at least one product or service for the customer, determining that the probability of purchase exceeds at least one first threshold; It can be understood that the probability of purchasing a product or service is the same as the probability of completing a transaction].


As per claim 32, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 23.
Power further teaches 
the location is associated with a customer [paragraph 0042, identify the general geographical location of the caller].
Power, Ramanujam and Harasimiuk do not teach	
the location is associated with a customer whose probability to complete a transaction is greater than a threshold value (emphasis added).
Rose teaches
a customer whose probability to complete a transaction is greater than a threshold value [paragraph 0003, receiving data associated with a customer, calculating a probability of purchase for at least one product or service for the customer, determining that the probability of purchase exceeds at least one first threshold; It can be understood that the probability of purchasing a product or service is the same as the probability of completing a transaction].
claim 32 is rejected using the same rationale as claim 11.

As per claim 53, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 44.
Power further teaches 
the location is associated with a customer [paragraph 0042, identify the general geographical location of the caller].
Power, Ramanujam and Harasimiuk do not teach	
the location is associated with a customer whose probability to complete a transaction is greater than a threshold value (emphasis added).
Rose teaches
a customer whose probability to complete a transaction is greater than a threshold value [paragraph 0003, receiving data associated with a customer, calculating a probability of purchase for at least one product or service for the customer, determining that the probability of purchase exceeds at least one first threshold; It can be understood that the probability of purchasing a product or service is the same as the probability of completing a transaction].
claim 53 is rejected using the same rationale as claim 11.

Claims 12, 33 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. and further in view of Edgar et al. (US Pub. 2017/0134329).
As per claim 12, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power, Ramanujam and Harasimiuk do not explicitly teach
selecting a subset of features for use in generating the score and training the scoring model utilizing the selected subset of features to predict at least a part of the score.  
Edgar teaches 
[paragraph 0056, features extracted from training data] for use in generating the score and training the scoring model utilizing the selected subset of features to predict at least a part of the score [paragraph 0056, the message ranking module trains a model based on an input set of data comprising features extracted from training data, and message ranking module to rank the messages of a user with a ranking score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of applying machine learning to the data to generate a ranking model of Edgar into the method of prioritizing a telephone call of Power. Doing so would allow producing a ranking score for each communication (Edgar, 0007).

As per claim 33, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power, Ramanujam and Harasimiuk do not explicitly teach
selecting a subset of features for use in generating the score and training the scoring model utilizing the selected subset of features to predict at least a part of the score.  
Edgar teaches 
selecting a subset of features [paragraph 0056, features extracted from training data] for use in generating the score and training the scoring model utilizing the selected subset of features to predict at least a part of the score [paragraph 0056, the message ranking module trains a model based on an input set of data comprising features extracted from training data, and message ranking module to rank the messages of a user with a ranking score].
claim 33 is rejected using the same rationale as claim 12.

As per claim 54, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power, Ramanujam and Harasimiuk do not explicitly teach
selecting a subset of features for use in generating the score and training the scoring model utilizing the selected subset of features to predict at least a part of the score.  
Edgar teaches 
selecting a subset of features [paragraph 0056, features extracted from training data] for use in generating the score and training the scoring model utilizing the selected subset of features to predict at least a part of the score [paragraph 0056, the message ranking module trains a model based on an input set of data comprising features extracted from training data, and message ranking module to rank the messages of a user with a ranking score].
claim 54 is rejected using the same rationale as claim 12.

Claims 14, 35 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. in view of Shen (US Pub. 2015/0278341) and further in view of Gurajada et al. (US Patent 8,510,389).
As per claim 14, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power, Ramanujam and Harasimiuk do not teach
a formula of the scoring model includes a term to rank a new product, a new service or a new advertising channel within a predefined range, the predefined range based on an aggregate mean of the scoring model.  
Shen teaches 
a formula of the scoring model [paragraph 0062, ranking formula] includes a term [paragraph 0062, second ranking score] to rank a new product, a new service or a new advertising channel [paragraph 0062, (second ranking score) = bid * quality score, second ranking score returns of the advertised products C, E and F; paragraph 0044, each product C, E, F has a ranking score] within a predefined range [paragraph 0044, each product ABCDEFGHI has a ranking score, a correlation threshold value 20 is preset, products whose ranking scores are higher than 20, such as the top 6 products with ranking scores e.g., A to F, are placed in an interval with high correlation, products whose ranking scores are less than 20, e.g., G, H, I, are placed into an interval with low correlation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a formula of the scoring model comprises a term to rank a new product within a predefined range of Shen into the method of prioritizing a telephone call of Power. Doing so would help adjusting the ranking of the products search (Shen, abstract).
Power, Ramanujam, Harasimiuk and Shen do not teach
the predefined range based on an aggregate mean of the scoring model.
Gurajada teaches 
the range based on an aggregate mean of the scoring model [Col. 1, lines 48-59, automatically ranking electronic communications, the rank can be an average of the content-based and social ranks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the range based on an aggregate mean of the scoring model of Gurajada into the method of prioritizing a telephone call of Power. Doing so would help ranking electronic communications (Gurajada, Col. 1, lines 48-49).

As per claim 35, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power, Ramanujam and Harasimiuk do not teach

Shen teaches 
a formula of the scoring model [paragraph 0062, ranking formula] includes a term [paragraph 0062, second ranking score] to rank a new product, a new service or a new advertising channel [paragraph 0062, (second ranking score) = bid * quality score, second ranking score returns of the advertised products C, E and F; paragraph 0044, each product C, E, F has a ranking score] within a predefined range [paragraph 0044, each product ABCDEFGHI has a ranking score, a correlation threshold value 20 is preset, products whose ranking scores are higher than 20, such as the top 6 products with ranking scores e.g., A to F, are placed in an interval with high correlation, products whose ranking scores are less than 20, e.g., G, H, I, are placed into an interval with low correlation].
Power, Ramanujam, Harasimiuk and Shen do not teach
the predefined range based on an aggregate mean of the scoring model.
Gurajada teaches 
the range based on an aggregate mean of the scoring model [Col. 1, lines 48-59, automatically ranking electronic communications, the rank can be an average of the content-based and social ranks].
claim 35 is rejected using the same rationale as claim 14.

As per claim 56, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power, Ramanujam and Harasimiuk do not teach

Shen teaches 
a formula of the scoring model [paragraph 0062, ranking formula] includes a term [paragraph 0062, second ranking score] to rank a new product, a new service or a new advertising channel [paragraph 0062, (second ranking score) = bid * quality score, second ranking score returns of the advertised products C, E and F; paragraph 0044, each product C, E, F has a ranking score] within a predefined range [paragraph 0044, each product ABCDEFGHI has a ranking score, a correlation threshold value 20 is preset, products whose ranking scores are higher than 20, such as the top 6 products with ranking scores e.g., A to F, are placed in an interval with high correlation, products whose ranking scores are less than 20, e.g., G, H, I, are placed into an interval with low correlation].
Power, Ramanujam, Harasimiuk and Shen do not teach
the predefined range based on an aggregate mean of the scoring model.
Gurajada teaches 
the range based on an aggregate mean of the scoring model [Col. 1, lines 48-59, automatically ranking electronic communications, the rank can be an average of the content-based and social ranks].
claim 56 is rejected using the same rationale as claim 14.

Claims 15, 36 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. in view of Liu et al. (US Patent 9,432,519) and further in view of Acero et al. (US Pub. 2003/0212544).
As per claim 15, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power, Ramanujam and Harasimiuk do not teach 
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of training data being below a statistically significant amount, the processing being one or more of combining, extrapolating, and simulating.
Liu teaches
training data associated with a service [Col. 7, lines 8-23, the analysis circuit 112 is configured to determine priority using a machine learning algorithm; Col. 1, lines 34-36, cross-correlate the identified set of incoming calls with a secondary data source to determine respective priorities for the set of incoming calls; Col. 3, lines 1-4, secondary data sources may include third-party data subscription services; It can be understood that the model is trained with the data associated with a service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included training data associated with a service of Liu into the method of prioritizing a telephone call of Power. Doing so would help determining a respective priorities for the set of incoming calls using the selected scoring model (Liu, abstract).
Power, Ramanujam, Harasimiuk and Liu do not teach 
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of training data being below a statistically significant amount, the processing being one or more of combining, extrapolating, and simulating.
Acero teaches 
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of [paragraph 0048, identify the volume of training data which has been associated with each of the various portions of model 352 to determine whether any parts of model 352 have not been adequately covered by the training data, if portions of model 352 have not been trained with adequate amounts of training data, the user can gather additional training data of a given type (combining the training data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of adding more training data if the previous amount of training data being below an amount of Acero into the method of prioritizing a telephone call of Power. Doing so would allow better training those portions of model (Acero, 0048).

As per claim 36, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power, Ramanujam and Harasimiuk do not teach 
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of training data being below a statistically significant amount, the processing being one or more of combining, extrapolating, and simulating.
Liu teaches
training data associated with a service [Col. 7, lines 8-23, the analysis circuit 112 is configured to determine priority using a machine learning algorithm; Col. 1, lines 34-36, cross-correlate the identified set of incoming calls with a secondary data source to determine respective priorities for the set of incoming calls; Col. 3, lines 1-4, secondary data sources may include third-party data subscription services; It can be understood that the model is trained with the data associated with a service].
Power, Ramanujam, Harasimiuk and Liu do not teach 
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of training data being below a statistically significant amount, the processing being one or more of combining, extrapolating, and simulating.
Acero teaches 
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of training data being below a statistically significant amount, the processing being one or more of combining, extrapolating, and simulating [paragraph 0048, identify the volume of training data which has been associated with each of the various portions of model 352 to determine whether any parts of model 352 have not been adequately covered by the training data, if portions of model 352 have not been trained with adequate amounts of training data, the user can gather additional training data of a given type (combining the training data)].
claim 36 is rejected using the same rationale as claim 15.

As per claim 57, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power, Ramanujam and Harasimiuk do not teach
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of 
Liu teaches
training data associated with a service [Col. 7, lines 8-23, the analysis circuit 112 is configured to determine priority using a machine learning algorithm; Col. 1, lines 34-36, cross-correlate the identified set of incoming calls with a secondary data source to determine respective priorities for the set of incoming calls; Col. 3, lines 1-4, secondary data sources may include third-party data subscription services; It can be understood that the model is trained with the data associated with a service].
Power, Ramanujam, Harasimiuk and Liu do not teach 
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of training data being below a statistically significant amount, the processing being one or more of combining, extrapolating, and simulating.
Acero teaches 
processing sparse training data with other sparse training data associated with another product, another service, or another advertising channel, the sparse training data characterized by an amount of training data being below a statistically significant amount, the processing being one or more of combining, extrapolating, and simulating [paragraph 0048, identify the volume of training data which has been associated with each of the various portions of model 352 to determine whether any parts of model 352 have not been adequately covered by the training data, if portions of model 352 have not been trained with adequate amounts of training data, the user can gather additional training data of a given type (combining the training data)].
claim 57 is rejected using the same rationale as claim 15.

Claims 16, 37 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. and further in view of Duva et al. (US Pub. 2014/0314215).
As per claim 16, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power, Ramanujam and Harasimiuk do not teach
modifying the scoring model to incorporate an additional polynomial term corresponding to a new product, a new service, or a new advertising channel.
Duva teaches 
modifying the scoring model to incorporate an additional polynomial term corresponding to a new product, a new service, or a new advertising channel [paragraph 0353, “the lead's score is further modified by adding values, such as numerical points (a plain number can be a polynomial term) … If a company is selling year round active wear and it is determined the prospect's phone number is based in California, additional points might be added to the lead's score, as it is more likely that a California resident will be more interested in such type of clothing due to its moderate weather”; It can be understood that there is a score model generating a score, therefore, modifying the score is the same as modifying the score model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modifying the scoring model to incorporate an additional polynomial term corresponding to a new product, a new service, or a new advertising channel of Duva into the method of prioritizing communications of Power. Doing so would help tracking sales/leads, optimizing and organizing advertising campaigns (Duva, 0010).

As per claim 37, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power, Ramanujam and Harasimiuk do not teach
modifying the scoring model to incorporate an additional polynomial term corresponding to a new product, a new service, or a new advertising channel.
Duva teaches 
modifying the scoring model to incorporate an additional polynomial term corresponding to a new product, a new service, or a new advertising channel [paragraph 0353, “the lead's score is further modified by adding values, such as numerical points (a plain number can be a polynomial term) … If a company is selling year round active wear and it is determined the prospect's phone number is based in California, additional points might be added to the lead's score, as it is more likely that a California resident will be more interested in such type of clothing due to its moderate weather”; It can be understood that there is a score model generating a score, therefore, modifying the score is the same as modifying the score model].
claim 37 is rejected using the same rationale as claim 16.

As per claim 58, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power, Ramanujam and Harasimiuk do not teach
modifying the scoring model to incorporate an additional polynomial term corresponding to a new product, a new service, or a new advertising channel.
Duva teaches 
modifying the scoring model to incorporate an additional polynomial term corresponding to a new product, a new service, or a new advertising channel [paragraph 0353, “the lead's score is further modified by adding values, such as numerical points (a plain number can be a polynomial term) … If a company is selling year round active wear and it is determined the prospect's phone number is based in California, additional points might be added to the lead's score, as it is more likely that a California resident will be more interested in such type of clothing due to its moderate weather”; It can be understood that there is a score model generating a score, therefore, modifying the score is the same as modifying the score model].
claim 58 is rejected using the same rationale as claim 16.

Claims 17, 18, 21, 38, 39, 42, 59, 60 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. and further in view of Gurajada et al. (US Patent 8,510,389).
As per claim 17, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power, Ramanujam and Harasimiuk do not explicitly teach
dynamically selecting the scoring model at runtime.
Gurajada teaches 
dynamically selecting the scoring model at runtime [Col. 7, lines 61-62, identifying algorithms (scoring models) to use when generating rankings].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of dynamically selecting the scoring model at runtime of Gurajada into the method of prioritizing communications of Power. Doing so would help generating particular rankings for particular types of electronic communications (Gurajada, Col. 7, lines 61-62).

As per claim 18, Power, Ramanujam, Harasimiuk and Gurajada teach the system of claim 17.
Gurajada further teaches
[Col. 7, lines 61-62, identifying algorithms (scoring models) to use when generating particular rankings for particular types of electronic communications].
claim 18 is rejected using the same rationale as claim 17.

As per claim 21, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power, Ramanujam and Harasimiuk do not teach
the score is resultant from an amalgamation of multiple models.
Gurajada teaches 
the score is resultant from an amalgamation of multiple models [abstract, the rank assigned to the electronic communication can include both the content-based and social rank, the rank can be an average of the content-based and social ranks; It can be understood that different algorithms/models are used to assign the content-based rank and social rank].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the score is resultant from an amalgamation of multiple models of Gurajada into the method of prioritizing communications of Power. Doing so would help assigning an overall rank to an electronic communication (Gurajada, abstract).

As per claim 38, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power, Ramanujam and Harasimiuk do not explicitly teach
dynamically selecting the scoring model at runtime.
Gurajada teaches 
[Col. 7, lines 61-62, identifying algorithms (scoring models) to use when generating rankings].
claim 38 is rejected using the same rationale as claim 17.

As per claim 39, Power, Ramanujam, Harasimiuk and Gurajada teach the computer-implemented method of claim 38.
Gurajada further teaches
the dynamic selection allowing for a plurality of scoring models to be used based on a communication type, a customer type, a selected score type, or a selected score outcome [Col. 7, lines 61-62, identifying algorithms (scoring models) to use when generating particular rankings for particular types of electronic communications].
claim 39 is rejected using the same rationale as claim 17.

As per claim 42, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power, Ramanujam and Harasimiuk do not teach
the score is resultant from an amalgamation of multiple models.
Gurajada teaches 
the score is resultant from an amalgamation of multiple models [abstract, the rank assigned to the electronic communication can include both the content-based and social rank, the rank can be an average of the content-based and social ranks; It can be understood that different algorithms/models are used to assign the content-based rank and social rank].
claim 42 is rejected using the same rationale as claim 21.

As per claim 59, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power, Ramanujam and Harasimiuk do not explicitly teach
dynamically selecting the scoring model at runtime.
Gurajada teaches 
dynamically selecting the scoring model at runtime [Col. 7, lines 61-62, identifying algorithms (scoring models) to use when generating rankings].
claim 59 is rejected using the same rationale as claim 17.

As per claim 60, Power, Ramanujam, Harasimiuk and Gurajada teach the non-transitory machine-readable storage medium of claim 59.
Gurajada further teaches
the dynamic selection allowing for a plurality of scoring models to be used based on a communication type, a customer type, a selected score type, or a selected score outcome [Col. 7, lines 61-62, identifying algorithms (scoring models) to use when generating particular rankings for particular types of electronic communications].
claim 60 is rejected using the same rationale as claim 17.

As per claim 63, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power, Ramanujam and Harasimiuk do not teach
the score is resultant from an amalgamation of multiple models.
Gurajada teaches 
[abstract, the rank assigned to the electronic communication can include both the content-based and social rank, the rank can be an average of the content-based and social ranks; It can be understood that different algorithms/models are used to assign the content-based rank and social rank].
claim 63 is rejected using the same rationale as claim 21.

Claims 19, 40 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. and further in view of Meng et al. (US Pub. 2015/0178749).
As per claim 19, Power, Ramanujam and Harasimiuk teach the system of claim 1.
Power, Ramanujam and Harasimiuk do not explicitly teach
the model is a logistics model used to predict a propensity of a customer to purchase a product.
Meng teaches 
the model is a logistics model used to predict a propensity of a customer to purchase a product [paragraph 0027, “model implementation module 128 may generate an intent-action gap model score for a consumer … the intent-action gap model may be designed to generate intent-action model scores  such that a higher score indicates a greater likelihood that a consumer will purchase a product … a probability of a future consumer purchase made by the consumer may be estimated from the intent-action gap model scores using statistical analysis (e.g., using logistic regression algorithms)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the model is a logistics model of Meng into the method of prioritizing communications of Power. Doing so would help estimating the probability of the future consumer purchase.
As per claim 40, Power, Ramanujam and Harasimiuk teach the computer-implemented method of claim 22.
Power, Ramanujam and Harasimiuk do not explicitly teach
the model is a logistics model used to predict a propensity of a customer to purchase a product.
Meng teaches 
the model is a logistics model used to predict a propensity of a customer to purchase a product [paragraph 0027, “model implementation module 128 may generate an intent-action gap model score for a consumer … the intent-action gap model may be designed to generate intent-action model scores  such that a higher score indicates a greater likelihood that a consumer will purchase a product … a probability of a future consumer purchase made by the consumer may be estimated from the intent-action gap model scores using statistical analysis (e.g., using logistic regression algorithms)”].
claim 40 is rejected using the same rationale as claim 19.

As per claim 61, Power, Ramanujam and Harasimiuk teach the non-transitory machine-readable storage medium of claim 43.
Power, Ramanujam and Harasimiuk do not explicitly teach
Meng teaches 
the model is a logistics model used to predict a propensity of a customer to purchase a product [paragraph 0027, “model implementation module 128 may generate an intent-action gap model score for a consumer … the intent-action gap model may be designed to generate intent-action model scores  such that a higher score indicates a greater likelihood that a consumer will purchase a product … a probability of a future consumer purchase made by the consumer may be estimated from the intent-action gap model scores using statistical analysis (e.g., using logistic regression algorithms)”].
claim 61 is rejected using the same rationale as claim 19.

Claims 20, 41 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. in view of Ramanujam et al. in view of Harasimiuk et al. in view of Meng et al. and further in view of Duva et al. (US Pub. 2014/0314215).
As per claim 20, Power, Ramanujam, Harasimiuk and Meng teach the system of claim 19.
Meng teaches 
predict a propensity of a customer to purchase a product [paragraph 0027, the intent-action gap model may be designed to generate the scores such that a higher score indicates a greater likelihood that a consumer will purchase a product, a probability of a future consumer purchase made by the consumer may be estimated from the intent-action gap model scores using logistic regression algorithms].
Power, Ramanujam, Harasimiuk and Meng do not teach
inputs for the prediction are a telephone number associated with a customer and a telephone number called by a customer.
Duva teaches 
inputs for the prediction are a telephone number associated with a customer and a telephone number called by a customer [paragraph 0353, “if a company is selling year round active wear and it is determined the prospect's phone number is based in California, additional points might be added to the lead's score, as it is more likely that a California resident will be more interested in such type of clothing due to its moderate weather”; paragraph 0024, “improving the lead score to reflect a corresponding inferred likelihood that the customer prospect will be a customer for the good or service”; It can be understood that the prediction of whether a potential customer is likely to purchase a product is based on the customer’s telephone number (phone number is based in California), and a telephone number called by a customer (the phone number of the company which selling active wear)]
claim 20 is rejected using the same rationale as claim 19.

As per claim 41, Power, Ramanujam, Harasimiuk and Meng teach the computer-implemented method of claim 40.
Meng teaches 
predict a propensity of a customer to purchase a product [paragraph 0027, the intent-action gap model may be designed to generate the scores such that a higher score indicates a greater likelihood that a consumer will purchase a product, a probability of a future consumer purchase made by the consumer may be estimated from the intent-action gap model scores using logistic regression algorithms].
Power, Ramanujam, Harasimiuk and Meng do not teach
inputs for the prediction are a telephone number associated with a customer and a telephone number called by a customer.
Duva teaches 
inputs for the prediction are a telephone number associated with a customer and a telephone number called by a customer [paragraph 0353, “if a company is selling year round active wear and it is determined the prospect's phone number is based in California, additional points might be added to the lead's score, as it is more likely that a California resident will be more interested in such type of clothing due to its moderate weather”; paragraph 0024, “improving the lead score to reflect a corresponding inferred likelihood that the customer prospect will be a customer for the good or service”; It can be understood that the prediction of whether a potential customer is likely to purchase a product is based on the customer’s telephone number (phone number is based in California), and a telephone number called by a customer (the phone number of the company which selling active wear)]
claim 41 is rejected using the same rationale as claim 19.

As per claim 62, Power, Ramanujam, Harasimiuk and Meng teach the non-transitory machine-readable storage medium of claim 61.
Meng teaches 
predict a propensity of a customer to purchase a product [paragraph 0027, the intent-action gap model may be designed to generate the scores such that a higher score indicates a greater likelihood that a consumer will purchase a product, a probability of a future consumer purchase made by the consumer may be estimated from the intent-action gap model scores using logistic regression algorithms].
Power, Ramanujam, Harasimiuk and Meng do not teach
inputs for the prediction are a telephone number associated with a customer and a telephone number called by a customer.
Duva teaches 
inputs for the prediction are a telephone number associated with a customer and a telephone number called by a customer [paragraph 0353, “if a company is selling year round active wear and it is determined the prospect's phone number is based in California, additional points might be added to the lead's score, as it is more likely that a California resident will be more interested in such type of clothing due to its moderate weather”; paragraph 0024, “improving the lead score to reflect a corresponding inferred likelihood that the customer prospect will be a customer for the good or service”; It can be understood that the prediction of whether a potential customer is likely to purchase a product is based on the customer’s telephone number (phone number is based in California), and a telephone number called by a customer (the phone number of the company which selling active wear)]
claim 62 is rejected using the same rationale as claim 19.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gabriel (US Patent 6,560,330) describes a methods for distributing calls among resources for processing the calls.
Klemm et al. (US Pub. 2014/0044246) describes methods for determining call importance using social network context.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123